Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 SCHEDULE 14A INFORMATION Consent Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant o Filed by a Party other than the Registrant x Check the appropriate box: o Revised Preliminary Consent Statement o Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Consent Statement x Definitive Additional Materials o Soliciting Materials Pursuant to Section 240.14a-12 PRESIDENTIAL LIFE CORPORATION (Name of Registrant as Specified in its Charter) HERBERT KURZ (Name of Person(s) Filing Consent Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11 1. Title of each class of securities to which the transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4. Proposed maximum aggregate value of transaction: 5. Total fee paid: o Fee paid previously with preliminary materials o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1. Amount Previously Paid: 2. Form, Schedule or Registration Statement No.: 3. Filing Party: 4. Date Filed: Herbert Kurz 511 Gair Street Piermont, New York 10968 January 8, 2010 Dear Fellow Shareholder: In my consent solicitation I am asking shareholders join in my effort to remove the current directors of Presidential Life Corporation (other than me) and replace them with a slate of independent and highly-qualified nominees. I have focused on what I believe to be the serious shortcomings of the Company's Chief Executive Officer, Donald Barnes, and the incumbent Board of Directors. I have stated repeatedly that my slate of nominees, if elected, is committed to restoring Presidential Life's core values simple products, stringent cost controls and prudent investments and increasing the value of Presidential Life's shares for the benefit of all shareholders. These are the core values that served our Company well for many years, both in good times and in bad. OUR COMMITMENT TO MAXIMIZE VALUE FOR ALL SHAREHOLDERS I believe there is a growing sense of frustration among shareholders at our Company's underperforming stock price and lackluster financial performance. From May 13, 2009, the date on which Mr. Barnes succeeded me as Chief Executive Officer, until January 7, 2010, the Company's stock price has been flat. During this same period, the value of A.M. Best's U.S. Life Insurance Index increased 29.2% and the value of the S&P Supercomposite Life and Health Insurance Index increased 32.8% . Presidential Life's shares are currently trading at an approximate discount of 49% to September 30, 2009 book value. On May 12, 2009, the last day on which I served as Chief Executive Officer, Presidential Life's shares traded at an approximate discount of 25% to March 31, 2009 book value. During the Company's third fiscal quarter ended September 30, 2009, Mr. Barnes's first full fiscal quarter as Chief Executive Officer, operating income decreased 90% from the comparable quarter in 2008 and net investment income decreased 38% from the comparable quarter in 2008. For the first nine months of 2009, the Company reported a net loss of $0.34 per share, as compared to a net gain of $0.72 per share during the same period in 2008. On December 11, 2009, A.M.
